    Case 2:12-cr-00087-WKW-CSC Document 894 Filed 07/02/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  ) CASE NO. 2:12-CR-87-WKW
                                          )            [WO]
WILLIAM JAMES REESE                       )
                                     ORDER

      In a prior Order (Doc. # 865), Defendant William James Reese’s pro se

motion for appointment of counsel (Doc. # 858) was construed as containing a

motion for a reduction of sentence under the First Step Act of 2018. See First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018) (“First Step Act”). Before

the court are Mr. Reese’s pro se motions to vacate that Order. (Docs. # 871, 874.)

As grounds, Mr. Reese contends that his motion “did not contain any legal

arguments for relief pursuant to the First Step Act of 2018.” (Doc. # 871, at 1.) He

requests the court to vacate its Order and “decide only if [he] will be appointed

counsel” for purposes of seeking relief under the First Step Act. (Doc. # 874.)

      The relief Mr. Reese requests will be granted. Accordingly, it is ORDERED

that Mr. Reese’s motions to vacate (Doc. # 871, 874) are GRANTED.                 The

discussion, thus, turns to Mr. Reese’s pro se motion for appointment of counsel.

(Doc. # 858.)

      Modifications of a sentence under the First Step Act are governed by 18

U.S.C. § 3582(c)(1)(B), which permits a court to modify a term of imprisonment as
     Case 2:12-cr-00087-WKW-CSC Document 894 Filed 07/02/20 Page 2 of 3



“expressly permitted by statute.” See United States v. Jones, No. 19-10758, 2020

WL 3248113, at *5 (11th Cir. June 16, 2020) (explaining that § 3582(c)(1)(B)

supplies the authority for a reduction of a sentence under the First Step Act). No

constitutional or statutory right to counsel exists for motions filed under § 3582;

therefore, “the decision to appoint an attorney is left to the discretion of the district

court.” United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009) (addressing the

right to counsel in the context of a § 3582(c)(2) motion); see also 18 U.S.C.

§ 3006A(a)(1) (designating situations where counsel must be appointed for indigent

defendants; notably absent in § 3006A(a)(1) are motions for § 3582 sentence

reductions). In the court’s discretion, it is ORDERED that Mr. Reese’s motion for

appointment of counsel (Doc. # 858) is DENIED.

      For the benefit of Mr. Reese, who states that absent appointment of counsel,

he intends to file a pro se motion for relief under the First Step Act, the record

demonstrates that he is not eligible for a sentence reduction under this Act. The

First Step Act, which became law on December 21, 2018, retroactively applies the

Fair Sentencing Act of 2010’s reduced penalties for covered cocaine-base offenses.

See First Step Act, § 404; Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124

Stat. 2372 (2010) (“Fair Sentencing Act”).         A defendant is not eligible for a

sentence reduction under the First Step Act “if the sentence was previously imposed


                                           2
    Case 2:12-cr-00087-WKW-CSC Document 894 Filed 07/02/20 Page 3 of 3



. . . in accordance with the amendments” of the Fair Sentencing Act. First Step Act,

§ 404(c).

      Here, Mr. Reese was sentenced in 2013 under the 2012 edition of the

Sentencing Guidelines, which incorporated section 2 of the Fair Sentencing Act.

See U.S. Sentencing Guidelines Manual, app. C amends. 750, 759 (U.S. Sentencing

Comm’n 2011); (see also Doc. # 677 ¶ 24 (Presentence Investigation Report).)

Hence, at sentencing, Mr. Reese would have received any benefit of the Fair

Sentencing Act’s reduced penalties. Additionally, the Fair Sentencing Act reduced

the penalties for cocaine-base offenses. Mr. Reese was held accountable for 50

kilograms of cocaine hydrochloride; his sentence was calculated based on this

quantity of cocaine hydrochloride, and not on any quantity of cocaine base. (See,

e.g., Doc. # 528, at 12 (Jury verdict finding Mr. Reese guilty of conspiring to possess

with intent to distribute or to distribute five kilograms or more of cocaine

hydrochloride); Doc. # 659 (judgment); Doc. # 677 ¶¶ 20, 26.) For these reasons,

the court is unaware of any grounds that would render Mr. Reese eligible for a

sentence reduction under the First Step Act.

      DONE this 2nd day of July, 2020.

                                                   /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE



                                          3
